Exhibit 10.1

IceWEB, Inc.

2013 EMPLOYEE OPTION PLAN




1.

Purpose.




1.1

Purpose. The purpose of the IceWEB, Inc. 2013 Employee Option Plan is to enable
the Company to offer to its employees and consultants whose past, present and/or
potential contributions to the Company and its Subsidiaries have been, are or
will be important to the success of the Company, an opportunity to acquire a
proprietary interest in the Company. The types of long-term incentive Awards
that may be provided under the Plan will enable the Company to respond to
changes in compensation practices, tax laws, accounting regulations and the size
and diversity of its businesses.




2.

Definitions.




2.1

Definitions. For purposes of the Plan, the following terms shall be defined as
set forth below:




(a)

“Agreement” means the agreement between the Company and the Holder setting forth
the terms and conditions of an Award under the Plan. Agreements shall be in the
form(s) attached hereto.




(b)

“Award” means Stock Options, Restricted Stock and/or other Stock Based Awards
awarded under the Plan.




(c)

“Board” means the Board of Directors of the Company.




(d)

“Code” means the Internal Revenue Code of 1986, as amended from time to time.




(e)

“Committee” means the Compensation Committee of the Board or any other committee
of the Board that the Board may designate to administer the Plan or any portion
thereof.  If no Committee is so designated, then all references in this Plan to
“Committee” shall mean the Board.




(f)

“Common Stock” means the common stock of the Company, $0.001 par value per
share.




(g)

“Company” means IceWEB, Inc., a corporation organized under the laws of the
State of Delaware.




(h)

“Disability” means physical or mental impairment as determined under procedures
established by the Committee for purposes of the Plan.




(i)

“Effective Date” means the date set forth in Section 12.1, below.




(j)

“Fair Market Value”, unless otherwise required by any applicable provision of
the Code or any regulations issued thereunder, means, as of any given date: (i)
if the Common Stock is listed on a national securities exchange, the closing
price of the Common Stock in the principal trading market for the Common Stock
on such date, as reported by the exchange (or on the last preceding trading date
if such security was not traded on such date); (ii) if the Common Stock is not
listed on a national securities exchange, but is traded in the over-the-counter
market, the closing bid price for the Common Stock on such date, as reported by
the OTC Bulletin Board or the OTC Markets Inc. or similar publisher of such
quotations; and (iii) if the fair market value of the Common Stock cannot be
determined pursuant to clause (i) or (ii) above, such price as the Committee
shall determine, in good faith.




(k)

“Holder” means a person who has received an Award under the Plan.




(l)

“Incentive Stock Option” means any Stock Option intended to be and designated as
an “incentive stock option” within the meaning of Section 422 of the Code.




(m)

“Nonqualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.




(n)

“Normal Retirement” means retirement from active employment with the Company or
any Subsidiary, other than for Cause or due to death or disability, of a Holder
who; (i) has reached the age of 65; (ii) has reached the age of 62 and has
completed five years of service with the Company; or (iii) has reached the age
of 60 and has completed 10 years of service with the Company.




(o)

“Other Stock-Based Award” means an Award under Section 9, below, that is valued
in whole or in part by reference to, or is otherwise based upon, Common Stock.




(p)

“Parent” means any present or future “parent corporation” of the Company, as
such term is defined in Section 424(e) of the Code.




(q)

“Plan” means the IceWEB, Inc. 2013 Employee Option Plan, as hereinafter amended
from time to time.




(r)

“Repurchase Value” shall mean the Fair Market Value in the event the Award to be
repurchased under Section 10.2 is comprised of shares of Common Stock and the
difference between Fair Market Value and the Exercise Price (if lower than Fair
Market Value) in the event the Award is a Stock Option or Stock Appreciation
Right; in each case, multiplied by the number of shares subject to the Award.




(s)

“Restricted Stock” means Common Stock, received under an Award made pursuant to
Section 8, below that is subject to restrictions under said Section 8.




(t)

“SAR Value” means the excess of the Fair Market Value (on the exercise date)
over the exercise price that the participant would have otherwise had to pay to
exercise the





0




related Stock Option, multiplied by the number of shares for which the Stock
Appreciation Right is exercised.




(u)

“Stock Appreciation Right” means the right to receive from the Company, on
surrender of all or part of the related Stock Option, without a cash payment to
the Company, a number of shares of Common Stock equal to the SAR Value divided
by the Fair Market Value (on the exercise date).




(v)

“Stock Option” or “Option” means any option to purchase shares of Common Stock
that is granted pursuant to the Plan.




(w)

“Subsidiary” means any present or future “subsidiary corporation” of the
Company, as such term is defined in Section 424(f) of the Code.




3.

Administration.




3.1

Committee Membership. The Plan shall be administered by the Committee, the Board
or a committee designated by the Board. Committee members shall serve for such
term as the Board may in each case determine, and shall be subject to removal at
any time by the Board. The Committee members, to the extent deemed to be
appropriate by the Board, shall be “non-employee directors” as defined in Rule
16b-3 promulgated under the Securities Exchange Act of 1934, as amended
(“Exchange Act”), and “outside directors” within the meaning of Section 162(m)
of the Code. The Committee shall conduct itself in conformance with the
provisions of the Compensation Committee Charter.




3.2

Powers of Committee. The Committee shall have the authority and responsibility
to recommend to the Board for approval, Awards for  employees and consultants of
the Company, pursuant to the terms of the Plan: (i) Stock Options, (ii) Stock
Appreciation Rights, (iii) Restricted Stock, and/or (iv) Other Stock-Based
Awards. For purposes of illustration and not of limitation, the Committee shall
have the authority (subject to the express provisions of this Plan):




(a)

to select the employees and consultants of the Company or any Subsidiary to whom
Stock Options, Stock Appreciation Rights, Restricted Stock, and/or Other
Stock-Based Awards may from time to time be awarded hereunder.




(b)

to determine the terms and conditions, not inconsistent with the terms of the
Plan or requisite Board approval, of any Award granted hereunder including, but
not limited to, number of shares, share exercise price or types of consideration
paid upon exercise of Stock Options and the purchase price of Common Stock
awarded under the Plan (including without limitation by a Holder’s conversion of
deferred salary or other indebtedness of the Company to the Holder), such as
other securities of the Company or other property, any restrictions or
limitations, and any vesting, exchange, surrender, cancellation, acceleration,
termination, exercise or forfeiture provisions, as the Committee shall
determine;











1






(c)

to determine any specified performance goals or such other factors or criteria
which need to be attained for the vesting of an Award granted hereunder;




(d)

to determine the terms and conditions under which Awards granted hereunder are
to operate on a tandem basis and/or in conjunction with or apart from other
equity awarded under this Plan and cash Awards made by the Company or any
Subsidiary outside of this Plan; and




(e)

to determine the extent and circumstances under which Common Stock and other
amounts payable with respect to an Award hereunder shall be deferred that may be
either automatic or at the election of the Holder; and




3.3

Interpretation of Plan.




3.1

Committee Authority. Subject to Section 11, below, the Committee shall have the
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall, from time to time, deem advisable, to
interpret the terms and provisions of the Plan and any Award issued under the
Plan (and to determine the form and substance of all Agreements relating
thereto), and to otherwise supervise the administration of the Plan. Subject to
Section 11, below, all decisions made by the Committee pursuant to the
provisions of the Plan shall be made in the Committee’s sole discretion, subject
to Board authorization if indicated, and shall be final and binding upon all
persons, including the Company, its Subsidiaries and Holders.




3.2

Incentive Stock Options. Anything in the Plan to the contrary notwithstanding,
no term or provision of the Plan relating to Incentive Stock Options (including
but limited to Stock Appreciation rights granted in conjunction with an
Incentive Stock Option) or any Agreement providing for Incentive Stock Options
shall be interpreted, amended or altered, nor shall any discretion or authority
granted under the Plan be so exercised, so as to disqualify the Plan under
Section 422 of the Code, or, without the consent of the Holder(s) affected, to
disqualify any Incentive Stock Option under such Section 422.




4.

Stock Subject to Plan.




4.1

Number of Shares. The total number of shares of Common Stock reserved and
available for issuance under the Plan shall be twenty million (25,000,000)
shares. Shares of Common Stock under the Plan may consist, in whole or in part,
of authorized and unissued shares or treasury shares. If any shares of Common
Stock that have been granted pursuant to a Stock Option cease to be subject to a
Stock Option, or if any shares of Common Stock that are subject to any Stock
Appreciation Right, Restricted Stock, Deferred Stock Award, or Other Stock-Based
Award granted hereunder are forfeited or any such Award otherwise terminates
without a payment being made to the Holder in the form of Common Stock, such
shares shall again be available for distribution in connection with future
grants and Awards under the Plan.




4.2

Adjustment Upon Changes in Capitalization, Etc. In the event of any dividend
(other than a cash dividend) payable on shares of Common Stock, stock split,
reverse stock split, combination or exchange of shares, or other similar event
(not addressed in Section 4.3, below)





2




occurring after the grant of an Award, which results in a change in the shares
of Common Stock of the Company as a whole, (i) the number of shares issuable in
connection with any such Award and the purchase price thereof, if any, shall be
proportionately adjusted to reflect the occurrence of any such event and (ii)
the Committee shall determine whether such change requires an adjustment in the
aggregate number of shares reserved for issuance under the Plan or to retain the
number of shares reserved and available under the Plan in their sole discretion.
Any adjustment required by this Section 4.2 shall be made by the Committee, in
good faith, subject to Board authorization if indicated, whose determination
will be final, binding and conclusive.




4.3

Certain Mergers and Similar Transactions. In the event of (a) a dissolution or
liquidation of the Company, (b) a merger or consolidation in which the Company
is not the surviving corporation (other than a merger or consolidation with a
wholly-owned subsidiary, a reincorporation of the Company in a different
jurisdiction, or other transaction in which there is no substantial change in
the shareholders of the Company or their relative stock holdings and the Awards
granted under this Plan are assumed, converted or replaced by the successor
corporation, which assumption will be binding on all Awardees, (c) a merger in
which the Company is the surviving corporation but after which the shareholders
of the Company immediately prior to such merger (other than any shareholder that
merges, or which owns or controls another corporation that merges, with the
Company in such merger) cease to own their shares or other equity interest in
the Company, (d) the sale of substantially all of the assets of the Company, or
(e) the acquisition, sale, or transfer of more than 50% of the outstanding
shares of the Company by tender offer or similar transaction, any or all
outstanding Awards may be assumed, converted or replaced by the successor
corporation (if any), which assumption, conversion or replacement will be
binding on all Awardees. In the alternative, the successor corporation may
substitute equivalent Awards or provide substantially similar consideration to
Awardees as was provided to shareholders (after taking into account the existing
provisions of the Awards). The successor corporation may also issue, in place of
outstanding shares of the Company held by the Holder, substantially similar
shares or other property subject to repurchase restrictions no less favorable to
the Holder. In the event such successor corporation (if any) refuses or
otherwise declines to assume or substitute Awards, as provided above, (i) the
vesting of any or all Awards granted pursuant to this Plan will accelerate
immediately prior to the effective date of a transaction described in this
Section 4.3 and (ii) any or all Options granted pursuant to this Plan will
become exercisable in full prior to the consummation of such event at such time
and on such conditions as the Committee determines. If such Options are not
exercised prior to the consummation of the corporate transaction, they shall
terminate at such time as determined by the Committee. Subject to any greater
rights granted to Awardees under the foregoing provisions of this Section 4.3,
in the event of the occurrence of any transaction described in this Section 4.3,
any outstanding Awards will be treated as provided in the applicable agreement
or plan of merger, consolidation, dissolution, liquidation, or sale of assets.




5.

Eligibility.




Awards may be made or granted to employees and consultants who are deemed to
have rendered or to be able to render significant services to the Company or its
Subsidiaries and who are deemed to have contributed or to have the potential to
contribute to the success of the Company. No Incentive Stock Option shall be
granted to any person who is not an employee of





3




the Company or a Subsidiary at the time of grant. Notwithstanding anything to
the contrary contained in the Plan, Awards covered or to be covered under a
registration statement on Form S-8 may be made under the Plan only if (a) they
are made to natural persons, (b) who provide bona fide services to the Company
or its Subsidiaries, and (c) the services are not in connection with the offer
and sale of securities in a capital raising transaction, and do not directly or
indirectly promote or maintain a market for the Company’s securities.




6.

Stock Options.




6.1

Grant and Exercise. Stock Options granted under the Plan may be of two types:
(i) Incentive Stock Options and (ii) Nonqualified Stock Options. Any Stock
Option granted under the Plan shall contain such terms, not inconsistent with
this Plan, or with respect to Incentive Stock Options, not inconsistent with the
Plan and the Code, as the Committee may from time to time approve. The Committee
shall have the authority to grant Incentive Stock Options or Non-qualified Stock
Options, or both types of Stock Options, which may be granted alone or in
addition to other Awards granted under the Plan. To the extent that any Stock
Option intended to qualify as an Incentive Stock Option does not so qualify, it
shall constitute a separate Nonqualified Stock Option.




6.2

Terms and Conditions. Stock Options granted under the Plan shall be subject to
the following terms and conditions:




(a)

Option Term. The term of each Stock Option shall be fixed by the Committee;
provided, however, that an Incentive Stock Option may be granted only within the
one-year period commencing from the Effective Date and may only be exercised
within ten years of the date of grant (or five years in the case of an Incentive
Stock Option granted to an optionee who, at the time of grant, owns Common Stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company (“10% Shareholder”).




(b)

Exercise Price. The exercise price per share of Common Stock purchasable under a
Stock Option shall be determined by the Committee at the time of grant and may
not be less than 50% of the Fair Market Value on the day of grant; provided,
however, that the exercise price of an Incentive Stock Option granted to a 10%
Shareholder shall not be less than 110% of the Fair Market Value on the date of
grant.

 

(c)

Exercisability. Stock Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee and
as set forth in Section 10, below. If the Committee provides, in its discretion,
that any Stock Option is exercisable only in installments, i.e., that it vests
over time, the Committee may waive such installment exercise provisions at any
time at or after the time of grant in whole or in part, based upon such factors
as the Committee shall determine.

 

(d)

Method of Exercise. Subject to whatever installment, exercise and waiting period
provisions are applicable in a particular case; Stock Options may be exercised
in whole or in part at any time during the term of the Option, by giving written
notice of exercise to the Company specifying the number of shares of Common
Stock to be purchased. Such notice shall





4




be accompanied by payment in full of the purchase price, which shall be in cash
or, if provided in the Agreement, either in shares of Common Stock (including
Restricted Stock and other contingent Awards under this Plan) or partly in cash
and partly in such Common Stock, or such other means which the Committee
determines are consistent with the Plan’s purpose and applicable law. Cash
payments shall be made by wire transfer, certified or bank check or personal
check, in each case payable to the order of the Company; provided, however, that
the Company shall not be required to deliver certificates for shares of Common
Stock with respect to which an Option is exercised until the Company has
confirmed the receipt of good and available funds in payment of the purchase
price thereof. Payments in the form of Common Stock shall be valued at the Fair
Market Value on the date prior to the date of exercise. Such payments shall be
made by delivery of stock certificates in negotiable form that are effective to
transfer good and valid title thereto to the Company, free of any liens or
encumbrances. A Holder shall have none of the rights of a shareholder with
respect to the shares subject to the Option until such shares shall be
transferred to the Holder upon the exercise of the Option.




(e)

Transferability. Except as may be set forth in the Agreement, no Stock Option
shall be transferable by the Holder other than by will or by the laws of descent
and distribution, and all Stock Options shall be exercisable, during the
Holder’s lifetime, only by the Holder (or, to the extent of legal incapacity or
incompetency, the Holder’s guardian or legal representative).




(f)

Termination by Reason of Death. If a Holder’s employment by the Company or a
Subsidiary terminates by reason of death, any Stock Option held by such Holder,
unless otherwise determined by the Committee at the time of grant and set forth
in the Agreement, shall thereupon automatically terminate, except that the
portion of such Stock Option that has vested on the date of death may thereafter
be exercised by the legal representative of the estate or by the legatee of the
Holder under the will of the Holder, for a period of one year (or such other
greater or lesser period as the Committee may specify at grant) from the date of
such death or until the expiration of the stated term of such Stock Option,
whichever period is the shorter.




(g)

Termination by Reason of Disability. If a Holder’s employment by the Company or
any Subsidiary terminates by reason of Disability, any Stock Option held by such
Holder, unless otherwise determined by the Committee at the time of grant and
set forth in the Agreement, shall there upon automatically terminate, except
that the portion of such Stock Option that has vested on the date of termination
may thereafter be exercised by the Holder for a period of one year (or such
other greater or lesser period as the Committee may specify at the time of
grant) from the date of such termination of employment or until the expiration
of the stated term of such Stock Option, whichever period is the shorter.




(h)

Other Termination. Subject to the provisions of Section 13, below, and unless
otherwise determined by the Committee at the time of grant and set forth in the
Agreement, if a Holder is an employee of the Company or a Subsidiary at the time
of grant and if such Holder’s employment by the Company or any Subsidiary
terminates for any reason other than death or Disability, the Stock Option shall
thereupon automatically terminate, except that if the Holder’s employment is
terminated by the Company or a Subsidiary without cause or due to





5




Normal Retirement, then the portion of such Stock Option that has vested on the
date of termination of employment may be exercised for the lesser of three
months after termination of employment or the balance of such Stock Option’s
term.




(i)

Additional Incentive Stock Option Limitation. In the case of an Incentive Stock
Option, the aggregate Fair Market Value (on the date of grant of the Option)
with respect to which Incentive Stock Options become exercisable for the first
time by a Holder during any calendar year (under all such plans of the Company
and its Parent and Subsidiary) shall not exceed $100,000.




(j)

Buyout and Settlement Provisions. The Committee may at any time, subject to
Board authorization, if indicated, offer to repurchase a Stock Option previously
granted, based upon such terms and conditions as the Committee shall establish
and communicate to the Holder at the time that such offer is made.




7.

Stock Appreciation Rights.




7.1

Grant and Exercise. The Committee, subject to Board authorization, if indicated,
may grant Stock Appreciation Rights to participants who have been, or are being
granted, Stock Options under the Plan as a means of allowing such participants
to exercise their Stock Options without the need to pay the exercise price in
cash. In the case of a Nonqualified Stock Option, a Stock Appreciation Right may
be granted either at or after the time of the grant of such Nonqualified Stock
Option. In the case of an Incentive Stock Option, a Stock Appreciation Right may
be granted only at the time of the grant of such Incentive Stock Option.




7.2

Terms and Conditions. Stock Appreciation Rights shall be subject to the
following terms and conditions:




(a)

Exercisability. Stock Appreciation Rights shall be exercisable as shall be
determined by the Committee and set forth in the Agreement, subject to the
limitations, if any, imposed by the Code, with respect to related Incentive
Stock Options.




(b)

Termination. A Stock Appreciation Right shall terminate and shall no longer be
exercisable upon the termination or exercise of the related Stock Option.




(c)

Method of Exercise. Stock Appreciation Rights shall be exercisable upon such
terms and conditions as shall be determined by the Committee and set forth in
the Agreement and by surrendering the applicable portion of the related Stock
Option. Upon such exercise and surrender, the Holder shall be entitled to
receive a number of shares of Common Stock equal to the SAR Value divided by the
Fair Market Value on the date the Stock Appreciation Right is exercised.




(d)

Shares Affected Upon Plan. The granting of a Stock Appreciation Right shall not
affect the number of shares of Common Stock available for Awards under the Plan.
The number of shares available for Awards under the Plan will, however, may be
reduced by the





6




number of shares of Common Stock acquirable upon exercise of the Stock Option to
which such Stock Appreciation Right relates.




8.

Restricted Stock.




8.1

Grant. Shares of Restricted Stock may be awarded either alone or in addition to
other Awards granted under the Plan. The Committee, subject to Board
authorization, if indicated, shall determine the eligible persons to whom, and
the time or times at which, grants of Restricted Stock will be awarded, the
number of shares to be awarded, the price (if any) to be paid by the Holder, the
time or times within which such Awards may be subject to forfeiture
(“Restriction Period”), the vesting schedule and rights to acceleration thereof,
and all other terms and conditions of the Awards.




8.2

Terms and Conditions. Each Restricted Stock Award shall be subject to the
following terms and conditions:




(a)

Certificates. Restricted Stock, when issued, will be represented by a stock
certificate or certificates registered in the name of the Holder to whom such
Restricted Stock shall have been awarded. During the Restriction Period,
certificates representing the Restricted Stock and any securities constituting
Retained Distributions (as defined below) shall bear a legend to the effect that
ownership of the Restricted Stock (and such Retained Distributions), and the
enjoyment of all rights appurtenant thereto, are subject to the restrictions,
terms and conditions provided in the Plan and the Agreement. Such certificates
shall be deposited by the Holder with the Company, together with stock powers or
other instruments of assignment, each endorsed in blank, which will permit
transfer to the Company of all or any portion of the Restricted Stock and any
securities constituting Retained Distributions that shall be forfeited or that
shall not become vested in accordance with the Plan and the Agreement.




(b)

Rights of Holder. Restricted Stock shall constitute issued and outstanding
shares of Common Stock for all corporate purposes. The Holder will have the
right to vote such Restricted Stock, to receive and retain all regular cash
dividends and other cash equivalent distributions as the Board may in its sole
discretion designate, pay or distribute on such Restricted Stock and to exercise
all other rights, powers and privileges of a holder of Common Stock with respect
to such Restricted Stock, with the exceptions that (i) the Holder will not be
entitled to delivery of the stock certificate or certificates representing such
Restricted Stock until the Restriction Period shall have expired and unless all
other vesting requirements with respect thereto shall have been fulfilled; (ii)
the Company will retain custody of the stock certificate or certificates
representing the Restricted Stock during the Restriction Period; (iii) other
than regular cash dividends and other cash equivalent distributions as the Board
may in its sole discretion designate, pay or distribute, the Company will retain
custody of all distributions (“Retained Distributions”) made or declared with
respect to the Restricted Stock (and such Retained Distributions will be subject
to the same restrictions, terms and conditions as are applicable to the
Restricted Stock) until such time, if ever, as the Restricted Stock with respect
to which such Retained Distributions shall have been made, paid or declared
shall have become vested and with respect to which the Restriction Period shall
have expired; (iv) a breach of any of the restrictions, terms or conditions
contained in this Plan or the Agreement or otherwise





7




established by the Committee with respect to any Restricted Stock or Retained
Distributions will cause a forfeiture of such Restricted Stock and any Retained
Distributions with respect thereto.




(c)

Vesting; Forfeiture. Upon the expiration of the Restriction Period with respect
to each Award of Restricted Stock and the satisfaction of any other applicable
restrictions, terms and conditions (i) all or part of such Restricted Stock
shall become vested in accordance with the terms of the Agreement, subject to
Section 10, below, and (ii) any Retained Distributions with respect to such
Restricted Stock shall become vested to the extent that the Restricted Stock
related thereto shall have become vested, subject to Section 10, below. Any such
Restricted Stock and Retained Distributions that do not vest shall be forfeited
to the Company and the Holder shall not thereafter have any rights with respect
to such Restricted Stock and Retained Distributions that shall have been so
forfeited.




9.

Other Stock-Based Awards.




Other Stock-Based Awards may be awarded, subject to limitations under applicable
law, that are denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, shares of Common Stock, as deemed by
the Committee to be consistent with the purposes of the Plan, including, without
limitation, purchase rights, shares of Common Stock awarded which are not
subject to any restrictions or conditions, or other rights convertible into
shares of Common Stock and Awards valued by reference to the value of securities
of or the performance of specified Subsidiaries. Other Stock-Based Awards may be
awarded either alone or in addition to or in tandem with any other Awards under
this Plan or any other plan of the Company. Each other Stock-Based Award shall
be subject to such terms and conditions as may be determined by the Committee.




10.

Accelerated Vesting and Exercisability.




10.1

Non-Approved Transactions. If any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as
referred in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 30% or more of the combined voting power
of the Company’s then outstanding securities in one or more transactions, and
the Board does not authorize or otherwise approve such acquisition, then the
vesting periods of any and all Stock Options and other Awards granted and
outstanding under the Plan shall be accelerated and all such Stock Options and
Awards will immediately and entirely vest, and the respective holders thereof
will have the immediate right to purchase and/or receive any and all Common
Stock subject to such Stock Options and Awards on the terms set forth in this
Plan and the respective agreements respecting such Stock Options and Awards.




10.2

Approved Transactions. The Committee may, subject to Board authorization, if
indicated, in the event of an acquisition of substantially all of the Company’s
assets or at least 50% of the combined voting power of the Company’s then
outstanding securities in one or more transactions (including by way of merger
or reorganization) which has been approved by the Company’s Board of Directors,
(i) accelerate the vesting of any and all Stock Options and other Awards granted
and outstanding under the Plan, and (ii) require a Holder of any Award granted





8




under this Plan to relinquish such Award to the Company upon the tender by the
Company to Holder of cash in an amount equal to the Repurchase Value of such
Award.




11.

Amendment and Termination.




The Board may at any time, and from time to time, amend alter, suspend or
discontinue any of the provisions of the Plan, but no amendment, alteration,
suspension or discontinuance shall be made that would impair the rights of a
Holder under any Agreement theretofore entered into hereunder, without the
Holder’s consent.




12.

Term of Plan.




12.1

Effective Date. The Plan shall become effective at such time as the Plan is
approved and adopted by the Company’s Board of Directors (the “Effective Date”),
subject to the following provisions:




(a)

to the extent that the Plan authorizes the Award of Incentive Stock Options,
shareholder approval for the Plan shall be obtained within 12 months of the
Effective Date; and




(b)

the failure to obtain shareholder for the Plan as contemplated by subparagraph
(a) of this Section 12 shall not invalidate the Plan; provided, however, that
(i) in the absence of such shareholder approval, Incentive Stock Options may not
be awarded under the Plan and (ii) any Incentive Stock Options theretofore
awarded under the Plan shall be converted into Non-Qualified Options upon terms
and conditions determined by the Committee to reflect, as nearly as is
reasonably practicable in its sole determination, the terms and conditions of
the Incentive Stock Options being so converted.




12.2

Termination Date. Unless otherwise terminated by the Board, this Plan shall
continue to remain effective until the earlier of June 30, 2014 or such time as
no further Awards may be granted and all Awards granted under the Plan are no
longer outstanding. Notwithstanding the foregoing, grants of Incentive Stock
Options may be made only on or before June 11, 2014.




13.

General Provisions.




13.1

Written Agreements. Each Award granted under the Plan shall be confirmed by, and
shall be subject to the terms, of the Agreement executed by the Company and the
Holder. The Committee may terminate any Award made under the Plan if the
Agreement relating thereto is not executed and returned to the Company within 10
days after the Agreement has been delivered to the Holder for his or her
execution.




13.2

Unfunded Status of Plan. The Plan is intended to constitute an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Holder by the Company, nothing contained herein shall give any such
Holder any rights that are greater than those of a general creditor of the
Company.




13.3

Employees.

 

(a)

Engaging in Competition with the Company; Disclosure of Confidential
Information. If a Holder’s employment with the Company or a Subsidiary is
terminated for any reason whatsoever, and within three months after the date
thereof such Holder either (i) accepts employment with any competitor of, or
otherwise engages in competition with, the Company or (ii) discloses to anyone
outside the Company or uses any confidential information or material of the
Company in violation of the Company’s policies or any agreement between the
Holder and the Company, the Committee, in its sole discretion, may require such
Holder to return to the Company the economic value of any Award that was
realized or obtained by such Holder at any time during the period beginning on
that date that is six months prior to the date such Holder’s employment with the
Company is terminated.




(b)

Termination for Cause. The Committee may, if a Holder’s employment with the
Company or a Subsidiary is terminated for cause, annul any Award granted under
this Plan to such employee and, in such event, the Committee, in its sole
discretion, may require such Holder to return to the Company the economic value
of any Award that was realized or obtained by such Holder at any time during the
period beginning on that date that is six months prior to the date such Holder’s
employment with the Company is terminated.




(c)

No Right of Employment. Nothing contained in the Plan or in any Award hereunder
shall be deemed to confer upon any Holder who is an employee of the Company or
any Subsidiary any right to continued employment with the Company or any
Subsidiary, nor shall it interfere in any way with the right of the Company or
any Subsidiary to terminate the employment of any Holder who is an employee at
any time.




13.4.

Investment Representations; Company Policy. The Committee may require each
person acquiring shares of Common Stock pursuant to a Stock Option or other
Award under the Plan to represent to and agree with the Company in writing that
the Holder is acquiring the shares for investment without a view to distribution
thereof. Each person acquiring shares of Common Stock pursuant to a Stock Option
or other Award under the Plan shall be required to abide by all policies of the
Company in effect at the time of such acquisition and thereafter with respect to
the ownership and trading of the Company’s securities.




13.5

Additional Incentive Arrangements. Nothing contained in the Plan shall prevent
the Board from adopting such other or additional incentive arrangements as it
may deem desirable, including, but not limited to, the granting of Stock Options
and the Awarding of Common Stock and cash otherwise than under the Plan; and
such arrangements may be either generally applicable or applicable only in
specific cases.




13.6

Withholding Taxes. Not later than the date as of which an amount must first be
included in the gross income of the Holder for Federal income tax purposes with
respect to any option or other Award under the Plan, the Holder shall pay to the
Company, or make arrangements satisfactory to the Committee regarding the
payment of, any Federal, state and local taxes of any kind required by law to be
withheld or paid with respect to such amount. If





9




permitted by the Committee, tax withholding or payment obligations may be
settled with Common Stock, including Common Stock that is part of the Award that
gives rise to the withholding requirement. The obligations of the Company under
the Plan shall be conditioned upon such payment or arrangements and the Company
or the Holder’s employer (if not the Company) shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the Holder from the Company or any Subsidiary.




13.7

Governing Law. The Plan and all Awards made and actions taken thereunder shall
be governed by and construed in accordance with the laws of the Commonwealth of
Virginia.




13.8

Other Benefit Plans. Any Award granted under the Plan shall not be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or any Subsidiary and shall not affect any benefits under any other
benefit plan now or subsequently in effect under which the availability or
amount of benefits is related to the level of compensation (unless required by
specific reference in any such other plan to Awards under this Plan).




13.9

Non-Transferability. Except as otherwise expressly provided in the Plan or the
Agreement, no right or benefit under the Plan may be alienated, sold, assigned,
hypothecated, pledged, exchanged, transferred, encumbered or charged, and any
attempt to alienate, sell, assign, hypothecate, pledge, exchange, transfer,
encumber or charge the same shall be void.




13.10

Applicable Laws. The obligations of the Company with respect to all Stock
Options and Awards under the Plan shall be subject to (i) all applicable laws,
rules and regulations and such approvals by any governmental agencies as may be
required, including, without limitation, the Securities Act of 1933, as amended,
and (ii) the rules and regulations of any securities exchange on which the
Common Stock may be listed or quoted.




13.11

Conflicts. If any of the terms or provisions of the Plan or an Agreement
conflict with the requirements of Section 422 of the Code, then such terms or
provisions shall be deemed inoperative to the extent they so conflict with such
requirements. Additionally, if this Plan or any Agreement does not contain any
provision required to be included herein under Section 422 of the Code, such
provision shall be deemed to be incorporated herein and therein with the same
force and effect as if such provision had been set out at length herein and
therein. If any of the terms or provisions of any Agreement conflict with any
terms or provisions of the Plan, then such terms or provisions shall be deemed
inoperative to the extent they so conflict with the requirements of the Plan.
Additionally, if any Agreement does not contain any provision required to be
included therein under the Plan, such provision shall be deemed to be
incorporated therein with the same force and effect as if such provision had
been set out at length therein.




13.12

Non-Registered Stock. The shares of Common Stock to be distributed under this
Plan have not been, as of the Effective Date, registered under the Securities
Act of 1933, as amended, or any applicable state or foreign securities laws and
the Company has no obligation to any Holder to register the Common Stock or to
assist the Holder in obtaining an exemption from the various registration
requirements, or to list the Common Stock on a national securities exchange or
any other trading or quotation system.








10




Plan Amendments







Date Approved by Board

Date Approved by Shareholders, if necessary




Sections Amended










Description of Amendment(s)



























































0




FORM OF OPTION AWARD AGREEMENT




IceWEB, Inc.

2013 Employee Option Plan

[DATE]

_________________

_________________

_________________




Re:

Stock Option




Dear __________:




We are pleased to advise you that, on [_______], the Board of Directors of
IceWEB, Inc. (the “Company”) authorized the Award to you of an option to
purchase [_______] shares of our common stock, par value $0.001 per share (the
“Option”), upon the following terms and conditions:




1.

The Option is granted in accordance with and subject to the terms and conditions
of the Company’s 2013 Employee Option Plan (the “Plan”).




2.

The Option is [an incentive] [non-qualified] stock option.




3.

The Option is exercisable commencing on [__________] and terminating at 5:00 pm
New York time on [__________].




4.

The price at which the Option may be exercised is $[_____] per share.




5.

The Option is non-transferable and may be exercised, in whole or in part, during
the exercise period, only by you, except that upon your death, the Option may be
exercised strictly in accordance with the terms and conditions of the Plan.




6.

The exercise price and number of shares issuable upon exercise of the Option
(the “Option Shares”) are subject to adjustment in accordance with the Plan in
the event of stock splits, dividends, reorganizations and similar corporate
events.




7.

If, neither the Option nor the Option Shares have been registered under the
Securities Act of 1933, as amended (the “Act”), and the Option Shares may not be
sold, assigned, pledged, transferred or otherwise disposed of absent
registration under the Act or the availability of an applicable exemption from
registration. All certificates evidencing the Option Shares will contain a
legend describing this restriction on resale of the Option Shares. There is no
assurance that there will be a public market into which you may sell the Option
Shares or that you will be able to sell your Option Shares at a profit or at
all.




8.

In order to exercise the Option, you must provide us with written notice that
you are exercising all or a portion of your Option. The written notice must
specify the number of Option





1




Shares that you are exercising your Option for, and must be accompanied by the
exercise price described in paragraph 4, above. Your Option Shares will be
issued to you within approximately one week following our receipt of your
exercise notice and cleared funds evidencing the exercise price.




9.

No rights or privileges of a shareholder of the Company are conferred by reason
of the grant of the Option to you. You will have no rights of a shareholder
until you have delivered your exercise notice to us and we have received the
exercise price of the Option in cleared funds.




You understand that the Plan contains important information about your Option
and your rights with respect to the Option. The Plan includes terms relating to
your right to exercise the Option; important restrictions on your ability to
transfer the Option or Option Shares; provisions relating to adjustments in the
number of Option Shares and the exercise price; and early termination of the
Option following the occurrence of certain events; including the termination of
your relationship with us. By signing below, you acknowledge your receipt of a
copy of the Plan. By acceptance of your Option, you agree to abide by the terms
and conditions of the Plan.




10.

Our business is subject to many risks and uncertainties. We may never operate
profitably. The exercise of your Option is a speculative investment and there is
no assurance that you will realize a profit on the sale of Option Shares
received upon exercise of your Option.




11.

The Option will become effective upon your acknowledgment of the terms and
conditions of this Agreement and your delivery to us of a signed counterpart of
this Agreement.




12.

This Agreement and Plan contain all of the terms and conditions of your Option
and supersedes all prior agreements or understandings relating to your Option.
This Agreement shall be governed by the laws of the Commonwealth of Virginia
without regard to the conflicts of law provisions thereof.




13.

This Agreement may not be amended orally.




Very truly yours,




__________________________

Chief Executive Officer




AGREED TO AND ACCEPTED THIS

_____ DAY OF ________ 20__

________________________________

(Signature)

_________________________________

(Print Name)














2


